abeyance a count for which the defendant cannot be convicted or
                sentenced.   See NRS 176.105(2). We conclude that the district court
                abused its discretion, and on remand the district court must dismiss the
                mayhem count and enter an amended judgment of conviction.
                             Second, Davis argues that the district court abused its
                discretion by denying his request for a hearing regarding the
                voluntariness of his statement to law enforcement. See Jackson v. Denno,
                378 U.S. 368, 380 (1964). We disagree. Although Davis asked for a
                hearing, he agreed with the district court that due to the nature of his
                claim it was appropriate to rule based on a review of the transcript
                without taking testimony from witnesses.      See Carter v. State, 121 Nev.
                759, 769, 121 P.3d 592, 599 (2005) (a defendant cannot object to an error
                he participated in). And Davis did not provide this court with a transcript
                of his statement. See Greene v. State, 96 Nev. 555, 558, 612 P.2d 686, 688
                (1980) ("The burden to make a proper appellate record rests on
                appellant."). We conclude that Davis failed to demonstrate that the
                district court abused its discretion.
                             Third, Davis argues that the district court erred by failing to
                dismiss the entire venire panel because it did not accurately represent the
                diversity of the community. Because Davis failed to establish that the
                method of selecting jurors from the community systematically excluded
                members of minority groups, we conclude that he is not entitled to relief




SUPREME COURT
        OF
     NEVADA
                                                        2
(0) 1947A
                on this claim. See Williams v. State, 121 Nev. 934, 939-40, 125 P.3d 627,
                631 (2005).
                              Fourth, Davis argues that the district court abused its
                discretion by failing to grant his request for a mistrial after a police officer
                stated that he spoke with Davis after "rebooking" him, which Davis
                asserts implied that he was already in custody on a prior offense. A
                request for a mistrial may be granted where "prejudice occurs that
                prevents the defendant from receiving a fair trial," and we review a
                district court's determination of whether a mistrial is warranted for an
                abuse of discretion. Rudin v. State, 120 Nev. 121, 142, 144, 86 P.3d 572,
                586, 587 (2004). We conclude that the district court did not abuse its
                discretion by denying Davis' request for a mistrial because the police
                officer's comment did not imply that Davis engaged in prior criminal

                activity, see Manning v. Warden, 99 Nev. 82, 86, 659 P.2d 847, 850 (1983),
                and even assuming the comment was improper, any error was harmless,
                see Hardison v. State, 104 Nev. 530, 533, 763 P.2d 52, 54 (1988).
                              Fifth, Davis claims that the prosecutor inappropriately
                vouched for the victim's credibility by referring to him as "our tiny Tony."
                Because Davis did not object to the statement, we review for plain error.
                See Rowland v. State, 118 Nev. 31, 38, 39 P.3d 114, 118 (2002). The record
                reveals that the prosecutor in this case was not using a term of
                endearment to vouch for the victim's credibility but rather was comparing
                the size of the victim to the defendant. We conclude that the prosecutor




SUPREME COURT
        OF
     NEVADA
                                                        3
(0) 1947A
                did not commit misconduct. See id. at 39-40, 39 P.3d at 119 (discussing
                the distinction between inappropriate vouching and appropriate
                argument).
                              Having considered Davis' contentions, we conclude that he is
                only entitled to the relief granted herein, and we
                              ORDER the judgment of conviction AFFIRMED IN PART
                AND REVERSED IN PART AND REMAND this matter to the district
                court for proceedings consistent with this order.




                                                                     ,J.
                                         Hardesty


                  eJtit
                Parraguirre



                cc: Hon. Jerome T. Tao, District Judge
                     Law Office of Betsy Allen
                     Attorney General/Carson City
                     Clark County District Attorney
                     Eighth District Court Clerk




SUPREME COURT
       OF
     NEVADA
                                                      4
(0) 1947A <